Case 3:18-cv-00206-N-BT Document 50 Filed 04/09/21                Page 1 of 1 PageID 1508



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 KIRK STEVEN JACKSON,                           §
               Petitioner,                      §
                                                §
 v.                                             §     No. 3:18-cv-00206-N (BT)
                                                §
 DIRECTOR, TDCJ-CID,                            §
               Respondent.                      §

             ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

       After making an independent review of the pleadings, files and records in this case, and

the Findings, Conclusions, and Recommendation of the United States Magistrate Judge dated

March 15, 2021, the Court finds that the Findings and Recommendation of the Magistrate Judge

are correct and they are accepted as the Findings, Conclusions, and Recommendation of the Court.

       IT IS, THEREFORE, ORDERED that the Findings, Conclusions, and Recommendation

of the United States Magistrate Judge are accepted.

       SO ORDERED this 9th day of April, 2021.


                                     ________________________________
                                     DAVID C. GODBEY
                                     UNITED STATES DISTRICT JUDGE
